Exhibit 10.1 Arotech Corporation 1229 Oak Valley Drive Ann Arbor, Michigan 48108 Tel:(734) 761-5836Fax:(734) 761-5368 http://www.arotech.com Nasdaq Global Market: ARTX Writer’s direct dial: +972-2-990-6612 Writer’s direct fax: +972-2-990-6688 Writer’s e-mail: ehrlich@arotech.com Robert S. Ehrlich Chairman and Chief Executive Officer January 14, 2014 Mr. Thomas J. Paup c/o Arotech Corporation 1229 Oak Valley Road Ann Arbor, Michigan 48108 Re:Third Amended and Restated Employment Agreement Dear Tom: In connection with your Third Amended and Restated Employment Agreement with Arotech Corporation effective as of May 1, 2013 (the “Agreement”), we wish to amend the Agreement in certain respects. All capitalized terms used and not otherwise defined herein shall have the meanings ascribed to such terms in the Agreement. Notwithstanding the terms of Section 2(a) of the Agreement, your annual base salary will be adjusted to $225,000 retroactive to January 1, 2014. In all other respects, the terms of the Agreement will govern the relationship between us. If the foregoing is acceptable to you, kindly sign this letter in the space provided for your signature below, whereupon this letter will become a binding amendment to the Agree­ment. Sincerely yours, AROTECH CORPORATION By:/s/ Robert S. Ehrlich Robert S. Ehrlich Chairman and Chief Executive Officer ACCEPTED AND AGREED: /s/ Thomas J. Paup Thomas J. Paup
